



EXHIBIT 10.34

RECOURSE LIABILITY AGREEMENT
This RECOURSE LIABILITY AGREEMENT (this “Agreement”), is made as of March 9,
2015 by ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a Delaware limited
partnership (“Guarantor”), ASHFORD TRS PIER HOUSE LLC, a Delaware limited
liability company (“Operating Lessee”), ASHFORD PIER HOUSE LP, a Delaware
limited partnership (“Borrower”; Borrower, Operating Lessee and Guarantor are
each individually a “Recourse Liability Party” and collectively, “Recourse
Liability Parties”), to and for the benefit of CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, a banking corporation organized under the laws of the Republic
of France, having an office at 1301 Avenue of the Americas, New York, New York
10019, as agent (in such capacity, “Agent”) for Lenders as more particularly set
forth in the Loan Agreement (as hereinafter defined). All capitalized terms used
but not otherwise defined herein shall have the meanings assigned to such terms
in the Loan Agreement.
W I T N E S S E T H:
WHEREAS, Recourse Liability Parties have requested that Lenders make, and Agent
administer, a loan in the original principal amount of $70,000,000 to Borrower
(the “Loan”) pursuant to that certain Loan Agreement (the “Loan Agreement”)
dated as of the date hereof among Borrower, Operating Lessee, Agent and Lenders,
which Loan is evidenced by that certain Amended and Restated Renewal Promissory
Note (the “Note”) dated as of the date hereof in the principal amount of
$70,000,000 by Borrower in favor of Agent, and secured by, among other things,
that certain Amended and Restated Fee and Leasehold Mortgage, Security
Agreement, Financing Statement, Fixture Filing, and Assignment of Rents dated as
of the date hereof by Borrower in favor of Agent and joined by Operating Lessee
(the “Mortgage”) encumbering, inter alia, certain real property and improvements
located in Monroe County, Florida (the “Premises”, as such defined term is more
particularly described in the Loan Agreement);
WHEREAS, Guarantor and Operating Lessee are Affiliates of Borrower and will
obtain substantial benefits from Lenders making, and Agent administering, the
Loan; and
WHEREAS, to induce Lenders to make, and Agent to administer, the Loan, Recourse
Liability Parties have agreed to indemnify and compensate Agent and Lenders as
hereinafter set forth.
NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged by all parties, Recourse Liability
Parties agree as follows:
Section 1.Recourse Liability Events. Recourse Liability Parties hereby
irrevocably, unconditionally, absolutely, jointly and severally agree to
indemnify and hold harmless Agent and Lenders from and against any and all loss,
cost, damage, liability or expense, including reasonable attorney’s fees and
disbursements, suffered or incurred by Agent or Lenders by reason of the
occurrence of any of the Recourse Liability Events.

62526569

--------------------------------------------------------------------------------




Section 2.    Full Recourse Events. Guarantor hereby irrevocably,
unconditionally, absolutely agrees that it shall, upon the occurrence of any
Full Recourse Event, assume and be responsible for the prompt and complete
observance, fulfillment and performance of all of the Obligations of Borrower
and Operating Lessee under the Loan Documents, including the making of all
payments of all principal, Interest, Additional Interest and other sums
evidenced by the Note (so that it shall become jointly and severally liable for
such Obligations with Borrower and Operating Lessee). Such assumption and
responsibility shall occur automatically upon the occurrence of any Full
Recourse Event without further action on the part of any Person.
Section 3.    Termination. The obligations of Recourse Liability Parties under
this Agreement shall terminate upon the actual and irrevocable receipt by Agent
of payment in full of all of the Obligations.
Section 4.    Application of Amounts Realized. In the event Agent has caused a
foreclosure sale or has otherwise caused a transfer of the Premises, Agent shall
not be required to apply any net proceeds of any such sale on account of any
sums which are the subject of any obligation of Recourse Liability Parties
pursuant to this Agreement unless such net proceeds shall be in excess of the
amount which would satisfy in full all of the Obligations (other than
obligations of Recourse Liability Parties arising pursuant to this Agreement),
in which case Agent shall apply such excess, if any, on account of any sums
which are the obligation of Recourse Liability Parties pursuant to this
Agreement.
Section 5.    Default Rate. Any amount payable by any Recourse Liability Party
that is not paid by Recourse Liability Parties within five (5) Business Days
after written demand therefor from Agent shall bear interest from the date of
such demand at the Default Rate.
Section 6.    Representations and Warranties. Each Recourse Liability Party
represents and warrants with respect to each such Recourse Liability Party only
to Agent and Lenders (which representations and warranties shall be given as of
the date hereof and shall survive the execution and delivery of this Agreement)
that:
(a)    Such Recourse Liability Party that is not an individual is a corporation
or limited partnership or limited liability company (as recited in the preamble
to this Agreement) duly formed, validly existing and in good standing pursuant
to the laws of its state of formation (which state of formation is as recited in
the preamble to this Agreement), and is qualified to do business in each other
jurisdiction where such qualification is necessary to carry out its business.
(b)    Such Recourse Liability Party has the power and requisite authority and
is duly authorized to execute and deliver this Agreement and perform its
obligations under this Agreement and the other Loan Documents to which it is a
party.
(c)    This Agreement constitutes the legal, valid and binding obligation of
such Recourse Liability Party, enforceable against such Recourse Liability Party
in accordance with its terms.

62526569    2

--------------------------------------------------------------------------------




(d)    Neither the execution and delivery of this Agreement, nor consummation of
any of the transactions herein contemplated nor compliance with the terms and
provisions hereof, will contravene any provision of law, statute, rule or
regulation to which such Recourse Liability Party is subject or any judgment,
decree, license, order or permit applicable to such Recourse Liability Party, or
will conflict or be inconsistent with, or will result in any breach of any of
the terms of the covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of a Lien (except liens in favor
of Agent or Lenders) upon any of the property or assets of such Recourse
Liability Party pursuant to the terms of any indenture, mortgage, deed of trust,
agreement or other instrument to which such Recourse Liability Party is a party
or by which such Recourse Liability Party may be bound, or to which such
Recourse Liability Party may be subject, or violate any provision of any
organizational document of such Recourse Liability Party.
(e)    All consents, approvals, authorizations or orders of any Person, court or
Governmental Authority or any third party that are required in connection with
the execution and delivery by such Recourse Liability Party of this Agreement or
to consummate the transactions contemplated hereby have been obtained and are in
full force and effect. Such Recourse Liability Party is not in default with
respect to any law, statute, rule, regulation, judgment, license, permit, order,
writ injunction or decree of any court or Governmental Authority applicable to
such Recourse Liability Party.
(f)    There are no actions, suits or proceedings at law or at equity, pending
or, to such Recourse Liability Party’s knowledge, threatened against or
affecting such Recourse Liability Party which involve or might involve the
validity or enforceability of this Agreement or which is reasonably likely to
materially adversely affect the financial condition of such Recourse Liability
Party or the ability of such Recourse Liability Party to perform any of its
respective obligations under this Agreement.
(g)    All statements of financial condition and related schedules and all
certificates, statements, documents or other information of or relating to such
Recourse Liability Party heretofore delivered to Agent or its agents or counsel
(i)  are true, correct and complete in all material respects, (ii) do not
contain any misleading information or any untrue statements of a material fact,
(iii) do not omit to state a material fact and (iv) in the case of all
statements of financial condition and related schedules, fairly present the
financial condition of the subjects thereof as of the respective dates thereof.
No material adverse change has occurred in the financial conditions reflected in
the most recent of the aforesaid statements of financial condition and related
schedules since the respective dates thereof. No representation or warranty made
by such Recourse Liability Party in this Agreement or any other Loan Document
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein or herein not
misleading in any material respect.
Section 7.    Liability Not Limited. Recourse Liability Parties’ liability
hereunder shall not be subject to, limited by or affected in any way by any
nonrecourse provisions or provisions limiting liability contained in the Loan
Agreement, the Note, the Mortgage or any other Loan Document. Recourse Liability
Parties agree that the indemnities made in Sections 1 and 2 hereof and given in
this Agreement are separate and distinct from, independent of and in addition to

62526569    3

--------------------------------------------------------------------------------




Borrower’s undertakings under the Note, the Mortgage and the other Loan
Documents. Recourse Liability Parties agree that a separate action may be
brought to enforce the provisions of this Agreement which shall in no way be
deemed to be an action on the Note, the Loan Agreement or any other Loan
Document. Recourse Liability Parties hereby waive the defenses of laches and any
applicable statute of limitations.
Section 8.    Unconditional Character of Obligations.
(a)    Obligations. The obligations of Recourse Liability Parties hereunder
shall be absolute and unconditional, irrespective of the validity, regularity or
enforceability, in whole or in part, of the Note, the Loan Agreement, the
Mortgage or the other Loan Documents or any provision thereof, or the absence of
any action to enforce the same, any waiver or consent with respect to any
provision thereof, the recovery of any judgment against Borrower or any other
Person or any action to enforce the same, any failure or delay in the
enforcement of the obligations of Borrower, any other Recourse Liability Party
or any other Person under any Loan Document, or any setoff, counterclaim,
recoupment, limitation or termination, and irrespective of any other
circumstances which might otherwise limit recourse against any Recourse
Liability Party by Agent or constitute a legal or equitable discharge or defense
of a guarantor or surety. Agent may enforce the obligations of Recourse
Liability Parties hereunder by a proceeding at law, in equity or otherwise,
independent of any foreclosure or similar proceeding or any deficiency action
against Borrower or any other Person at any time, and either before or after an
action against the Collateral or any part thereof, Borrower or any other Person.
Recourse Liability Parties waive diligence, filing of claims with any court, any
proceeding to enforce any provision of the Note, the Loan Agreement, the
Mortgage or any other Loan Documents against Borrower or any other Person, any
right to require a proceeding first against Borrower or any other Person, or to
proceed Recourse Liability Parties in any particular order, or to exhaust any
security (including the Collateral) for the performance of the obligations of
Borrower or any other Person, or to cause a marshalling of Borrower’s assets,
and any protest, presentment, notice of default or other notice or demand
whatsoever.
(b)    Agreement and Collateral. Without limiting the generality of the
provisions of Section 8(a) hereof and except as otherwise limited by applicable
law, the obligations of Recourse Liability Parties under this Agreement, and the
rights of Agent to enforce the same by proceedings, whether by action at law,
suit in equity or otherwise, shall not be in any way affected by any of the
following:
(i)    any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Borrower, any other Recourse Liability
Party or any other Person or the Collateral or any part thereof, including any
automatic stay granted pursuant to any provision of a bankruptcy or similar law;
(ii)    any failure by Agent, any Lender or any other Person, whether or not
without fault on its part, to perform or comply with any of the terms of the
Loan Agreement, or any other Loan Documents or any document or instrument
relating thereto;

62526569    4

--------------------------------------------------------------------------------




(iii)    the sale, transfer or conveyance of the Collateral or any interest
therein to any Person, whether now or hereafter having or acquiring an interest
in the Collateral or any interest therein and whether or not pursuant to any
foreclosure, trustee sale or similar proceeding against Borrower or the
Collateral or any part thereof;
(iv)    the conveyance to Agent, any Lender, any Affiliate of Agent or any
Lender or Agent’s or any Lender’s nominee of the Collateral or any interest
therein by a deed in lieu of foreclosure;
(v)    the release of Borrower, any other Recourse Liability Party or any other
Person from the performance or observance of any of the agreements, covenants,
terms or conditions contained in any of the Loan Documents by operation of law
or otherwise;
(vi)    the release in whole or in part of the Collateral;
(vii)    any failure by Agent to record, register or file the Mortgage, any UCC
financing statements or other security document or to otherwise perfect,
protect, secure or insure any security interest or lien given as security for
the Obligations;
(viii)    any recovery from any Recourse Liability Party or any other obligor of
any of the Obligations, which recovery is obtained under this Agreement or any
other guaranty or indemnity executed in connection with the Loan; or
(ix)    any accuracy or inaccuracy of any representations or warranties made by
Borrower, any other Recourse Liability Party or any other Person in any of the
Loan Documents.
(c)    Waiver. Recourse Liability Parties hereby expressly and irrevocably waive
all defenses in an action brought by Agent to enforce this Agreement based on
claims of waiver, release, surrender, alteration or compromise and all setoffs,
reductions, or impairments, whether arising hereunder or otherwise.
(d)    Agent’s and Lenders’ Ability to Act. Agent and Lenders may deal with
Borrower, Affiliates of Borrower and the Collateral in the same manner and as
freely as if this Agreement did not exist and shall be entitled, among other
things, to grant Borrower or any other Person such extension or extensions of
time to perform any act or acts as may be deemed advisable by Agent, at any time
and from time to time, without terminating, affecting or impairing the validity
of this Agreement or the obligations of Recourse Liability Parties hereunder.
(e)    Changes to Loan Documents and Other Documents. No compromise, alteration,
amendment, modification, extension, renewal, release or other change of, or
waiver, consent, delay, omission, failure to act or other action with respect
to, any liability or obligation under or with respect to, or of any of the
terms, covenants or conditions of, the Note, the Loan Agreement, the Mortgage or
the other Loan Documents shall in any way alter, impair or affect any of the
obligations of Recourse Liability Parties hereunder.

62526569    5

--------------------------------------------------------------------------------




(f)    Agent’s Remedies. Agent may proceed to protect and enforce any or all of
its rights under this Agreement by suit in equity or action at law against any
Recourse Liability Party, whether for the specific performance of any covenants
or agreements contained in this Agreement or otherwise, or to take any action
authorized or permitted under applicable law, and shall be entitled to require
and enforce the performance of all acts and things required to be performed
hereunder by Recourse Liability Parties. All rights, remedies, powers and
privileges conferred by the other Loan Documents are cumulative of all other
rights, remedies, powers and privileges herein or by law or in equity provided,
or provided in any other Loan Document, and shall not be deemed to deprive Agent
of any such other legal or equitable rights, remedies, powers and privileges to
enforce the conditions, covenants and terms of this Agreement or the other Loan
Documents by judicial proceedings or otherwise, and the employment of any
rights, remedies, powers and privileges hereunder or otherwise, shall not
prevent the concurrent or subsequent employment of any other appropriate rights,
remedies, powers and privileges.
(g)    Actions. At the option of Agent, Recourse Liability Parties may be joined
in any action or proceeding commenced by Agent against Borrower in connection
with or based upon the Note, the Loan Agreement, the Mortgage or any other Loan
Documents and recovery may be had against Recourse Liability Parties in such
action or proceeding or in any independent action or proceeding against Recourse
Liability Parties to the extent of Recourse Liability Parties’ liability
hereunder, without any requirement that Agent first assert, prosecute or exhaust
any remedy or claim against Borrower or any other Person, or any security for
the obligations of Borrower or any other Person. Any demand by Agent for
payments, or performance of the obligations under, this Agreement upon Recourse
Liability Parties shall not be and shall not be construed to be a release or
waiver by Agent of any other obligor with respect to such payment or obligation.
(h)    Continuance or Reinstatement of Agreement Notwithstanding anything to the
contrary contained in this Agreement, Recourse Liability Parties agree that this
Agreement shall continue to be effective or shall be reinstated, as the case may
be, if at any time any payment is made by any Recourse Liability Party to Agent
or any Lender and such payment is rescinded or must otherwise be returned by
Agent or such Lender upon insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting any Recourse Liability
Party, all as though such payment had not been made. Agent may, but shall not be
required to, litigate or otherwise dispute such rescission or its obligation to
make such repayments.
(i)    Payments to Recourse Liability Party; Subrogation. In the event that any
Recourse Liability Party shall advance or become obligated to pay any sums under
this Agreement, or in the event that for any reason whatsoever Borrower or any
subsequent owner of the Collateral or any part thereof is now, or shall
hereafter become, indebted to any Recourse Liability Party, Recourse Liability
Parties agree that (i) the amount of such sums and of such indebtedness and all
interest thereon shall at all times be subordinate as to lien, the time of
payment and in all other respects to all Obligations, including principal and
interest and other amounts, at any time owed to Agent and/or Lenders under the
Loan Documents, and (ii) Recourse Liability Parties shall not be entitled to
enforce or receive payment thereof until the actual and irrevocable receipt by
Agent of payment in full of all Obligations. Nothing herein contained is
intended or shall be construed to

62526569    6

--------------------------------------------------------------------------------




give any Recourse Liability Party any right of subrogation in or under the Loan
Documents or any right to participate in any way therein, or in the right, title
or interest of Agent or any Lender in or to the Collateral, notwithstanding any
payments made by any Recourse Liability Party under this Agreement, all such
rights of subrogation and participation, if any, being hereby expressly
postponed until the actual and irrevocable receipt by Agent of payment in full
of all Obligations. If any amount shall be paid to any Recourse Liability Party
by reason of the payment of sums by any Recourse Liability Party under this
Agreement at any time when any such sums due and owing to Agent and/or Lenders
shall not have been fully paid, such amount shall be paid by such Recourse
Liability Party to Agent for credit and application against such sums due and
owing to Agent and/or Lenders.
(j)    Effect of Foreclosure, Exercise of Remedies. Recourse Liability Parties’
obligations hereunder shall continue notwithstanding a foreclosure, deed in lieu
of foreclosure or similar proceeding or transaction involving the Premises or
any part thereof or other exercise by Agent of the other remedies under the Loan
Documents, at law or in equity; provided, however, Recourse Liability Parties’
liability under this Agreement shall be limited to claims arising as a result of
actions first occurring prior to such foreclosure, deed in lieu of foreclosure
or similar proceeding or transaction unless caused by the acts of any Recourse
Liability Party or Affiliate thereof.
Section 9.        Transfers. Guarantor shall not make (or permit to be made) any
Transfer with respect to (i) any direct or indirect ownership interest in
Borrower or Operating Lessee or (ii) the direct or indirect ownership interest
of any Person in Guarantor, except in each case for a Permitted Transfer in
accordance with the Loan Agreement.
Section 10.        Rights of Agent. Unless expressly provided to the contrary in
any particular instance, with respect to any and all rights of Agent to (a) give
or withhold any consent, approval or other authorization requested by any
Recourse Liability Party with respect to this Agreement, (b) make any election
or exercise any option granted herein, (c) make any decision, judgment or
determination with respect hereto, (d) modify or amend this Agreement or waive
any obligation of any Recourse Liability Party hereunder or grant any extension
of time for performance of the same or (e) take or omit to take any other action
of any kind whatsoever, Agent shall, to the maximum extent permitted by law,
have the right, and Recourse Liability Parties expressly acknowledge Agent’s
right, in each instance, to make or give the same or take such action or to omit
to take such action, as the case may be, in its sole and absolute discretion.
Section 11.        Further Assurances. Recourse Liability Parties shall, within
five (5) Business Days after written request, make, execute or endorse, and
acknowledge and deliver or file or cause the same to be done, all such vouchers,
invoices, notices, certifications, additional agreements, undertakings or other
assurances, and take all such other action, as Agent may, from time to time,
deem reasonably necessary in order to give effect to the rights and benefits
conferred on Agent and Lenders pursuant to this Agreement.
Section 12.        Amendment, Waivers, Consents and Approvals. No failure or
delay of Agent in exercising any power or right hereunder or to demand payment
for any sums due pursuant to this Agreement or any other Loan Document, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps

62526569    7

--------------------------------------------------------------------------------




to enforce such a right or power, preclude any other or further exercise thereof
or the exercise of any other right or power. No waiver of any provision of this
Agreement or in any of the other Loan Documents or consent to any departure by
any Recourse Liability Party or any other Person therefrom shall in any event be
effective unless signed in writing by Agent, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Consents, approvals and waivers granted by Agent for any matters covered
under this Agreement or any Loan Document shall not be effective unless signed
in writing by Agent, and such consents, approvals and waivers shall be narrowly
construed to cover only the parties and facts identified in any such consent,
approval or waiver. No notice or demand on any Recourse Liability Party or any
other Person in any case shall entitle such Recourse Liability Party or such
Person to any other or further notice or demand in similar or other
circumstances. Unless expressly provided to the contrary, any consents,
approvals or waivers of Agent or Lenders pursuant to this Agreement or any other
Loan Documents shall be granted or withheld in Agent’s or Lenders’ sole
discretion, as the case may be. No amendment, modification or termination of any
provision of this Agreement shall be effective unless in writing and signed by
Recourse Liability Parties and Agent.
Section 13.        Binding Effect. This Agreement shall be binding upon Recourse
Liability Parties and their respective heirs, legatees, personal
representatives, successors and assigns, and shall inure to the benefit of and
shall be enforceable by Agent, Lenders and their respective successors and
assigns.
Section 14.        Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original, and all of which when
taken together shall be one and the same Agreement.
Section 15.        Notices. Any notice, demand, request, consent, approval or
other communication, which any party hereto may be required or may desire to
give hereunder, shall be made in accordance with Section 9.10 of the Loan
Agreement to the party to whom notice is being given, in any of the foregoing
cases, at the address set forth below:
Agent:
Crédit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, New York 10019
Attention: Alexander Larrinaga

with a copy to:

Crédit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, New York 10019
Attention: Real Estate and Lodging Group- David Bowers
and to:
Kaye Scholer LLP
250 West 55th Street


62526569    8

--------------------------------------------------------------------------------




New York, New York 10019-9710
Attention: Warren J. Bernstein, Esq.
Recourse Liability Parties:
The applicable Recourse Liability Party
14185 Dallas Parkway, Suite 1100    

Dallas, Texas 75254
Attention: David A. Brooks






with a copy to:    

Andrews Kurth LLP
1717 Main Street, Suite 3700
Dallas, Texas 75201
Attention: Brigitte Kimichik, Esq.


Any party may change its address for purposes of this Agreement by giving notice
of such change to the other parties pursuant to this Section 15. All such
notices, certificates, demands, requests, approvals, waivers and other
communications given pursuant to this Section 15 shall be effective when
received or refused at the address specified as aforesaid.
Notwithstanding any provision contained herein or in any of the other Loan
Documents to the contrary, in the event that Agent shall fail to give any notice
to any Recourse Liability Party under this Agreement, the sole and exclusive
remedy for such failure shall be to seek appropriate equitable relief to enforce
this Agreement to give such notice and to have any action of such Recourse
Liability Party postponed or revoked and any proceedings in connection therewith
delayed or terminated pending the giving of such notice by Agent, and no
Recourse Liability Party shall have any right to damages (whether actual or
consequential) or any other type of relief against Agent not specifically
provided for herein, all of which damages or other relief are hereby expressly
waived. The foregoing is not intended and shall not be deemed under any
circumstances to require Agent to give notice of any type or nature to Recourse
Liability Parties except as expressly required hereby.
Section 16.        Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect in a particular jurisdiction or as to particular Persons or
circumstances, the validity, legality and enforceability of the remaining
provisions contained herein (or the effectiveness of the invalid, illegal or
unenforceable provision in a different jurisdiction or as to different Persons
or circumstances) shall not in any way be affected or impaired thereby. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

62526569    9

--------------------------------------------------------------------------------




Section 17.        Captions. The captions, headings and arrangements used in
this Agreement are for convenience only and do not in any way affect, limit,
amplify or modify the terms and provisions hereof.
Section 18.        Governing Law; Choice of Forum; Consent to Service of Process
and Jurisdiction; Waiver of Trial by Jury. This Agreement shall be governed by,
and construed in accordance with, the substantive and procedural laws of the
State of New York. Recourse Liability Parties irrevocably (a) agree that any
suit, action or other legal proceeding arising out of or relating to this
Agreement, the Note or the other Loan Documents may be brought in (i) the courts
of the United States of America located in the Southern District of New York or
the District where the Premises are located or (ii) in the state courts of the
State and County of New York or the state courts of the State and County where
the Premises are located, (b) consent to the jurisdiction of each such court in
any such suit, action or proceeding and (c) waive any objection which it may
have to the laying of venue of any such suit, action or proceeding in any of
such courts and any claim that any such suit, action or proceeding has been
brought in an inconvenient forum. Each Recourse Liability Party irrevocably
consents to the service of any and all process in any such suit, action or
proceeding by service of copies of such process to such Recourse Liability Party
at its address provided in Section 15 hereof, as the same may be changed
pursuant to Section 15 hereof. Nothing in this Section 18, however, shall affect
the right of Agent to serve legal process in any other manner permitted by law
or affect the right of Agent to bring any suit, action or proceeding against any
Recourse Liability Party or its property in the courts of any other
jurisdiction. EACH RECOURSE LIABILITY PARTY HEREBY WAIVES, AND AGENT, BY
ACCEPTANCE OF THIS AGREEMENT HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT, WHICH WAIVER IS INFORMED
AND VOLUNTARY.
Section 19.        Definitional Provisions. For purposes of this Agreement,
(a) defined terms used in the singular shall import the plural and vice-versa;
(b) the words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; (c) the words “include” and “including”
wherever used in this Agreement shall be deemed to be followed by the words
“without limitation” and (d) all of the Loan Documents and other documents,
instruments and agreements referred to in this Agreement shall be deemed to mean
such Loan Documents or other documents, instruments or agreements, as
applicable, as they may from time to time be amended, supplemented, restated,
consolidated, severed, split, extended, substituted for, partially released,
replaced, increased, waived, cross-collateralized, renewed or otherwise modified
in accordance with the terms of the Loan Documents.
Section 20.        No Other Party Beneficiary. This Agreement is for the sole
benefit of Agent, Lenders and their successors and assigns, and is not for the
benefit of any other party. Nothing contained in this Agreement shall be deemed
to confer upon anyone other than Agent, Lenders and their successors and assigns
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein.

62526569    10

--------------------------------------------------------------------------------




Section 21.        Joint and Several Obligations. The obligations of Recourse
Liability Parties under this Agreement shall be joint and several.
Section 22.        Entire Agreement. This Agreement and the other Loan Documents
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter contained in this Agreement.


[Signatures follow]



62526569    11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Recourse Liability Parties have executed this instrument the
day and year first above written.
BORROWER:
ASHFORD PIER HOUSE LP,
a Delaware limited partnership


By: Ashford Pier House GP LLC, a Delaware limited liability company, its general
partner
By: /s/ David A. Brooks
Name: David A. Brooks
Title: President and Secretary


OPERATING LESSEE:


ASHFORD TRS PIER HOUSE LLC, a
Delaware limited liability company


By: /s/ Deric S. Eubanks
Name: Deric Eubanks
Title: President


GUARANTOR:


ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a Delaware limited partnership

By:    Ashford Prime OP General Partner LLC,
    General Partner

    By: /s/ David A. Brooks
Name: David A. Brooks
    Title: Vice President



62526569